Action for personal injuries sustained by plaintiff in the course of his employment by the defendant. Orders denying plaintiff’s motion to strike out the affirmative defenses contained in the answer, granting defendant’s motion for summary judgment, with leave to plaintiff to serve a new complaint, granting defendant’s motion for judgment dismissing the complaint on plaintiff’s failure to replead, and from the judgment entered thereon, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.